Citation Nr: 1535491	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  08-39 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for low back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Sparker, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from September 1980 to April 1982.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board reopened this claim and remanded it for further development in January 2012.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, this claim must be remanded again for further development to ensure that it is afforded every due consideration, and to aid the Board in making an informed decision.

A supplemental VA medical opinion is required, as the December 2012 VA opinion does not adequately address whether two in-service back injuries and recurrent back pain is related to the Veteran's currently diagnosed strain, degenerative joint disease (DJD), and/or degenerative disc disease (DDD) of the lumbar spine.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The December 2012 VA opinion merely states that the medical literature did not support that muscle contusion causes DJD and/or DDD of the spine, without accounting for this significant evidence.   

In addition, the Veteran submitted a January 2013 written statement listing additional private doctors who treated his back condition.  Arrangements have not been made to obtain these records.  VA must make efforts to obtain these treatment records and add them to the file.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c)(4).   

Accordingly, the case is REMANDED for the following action:

1.   Make arrangements to obtain the Veteran's treatment record from the private physicians listed in his January 2013 written statement:  Dr. Taylor, Dr. Macia, Dr. Martin, Dr. Nair (or Nain) S., and Dr. Lavin.  

2.  Thereafter, return the claims file to the June 2012 VA examiner for a supplemental opinion.  If a timely opinion cannot be obtained from this examiner, the opinion may be obtained from a different medical professional.  

The examiner must provide an opinion as to whether it is at least as likely as not that any current low back disorder (i.e., lumbar strain, DJD, and/or DDD) had its clinical onset during service or is related to any incident of service, to include the lifting injury in February 1981 and/or the motor vehicle accident in September 1981.  In providing this opinion, the examiner must consider the ongoing treatment for back pain noted in the service treatment records which commenced after the February 1981 lifting injury; as well as the continuity of back symptomatology since service.  

The opinion must be supported by a complete explanation. 

3.  Finally, after completing any other development that may be indicated, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

